KAREN R. BAKER, Justice, concurring. | |J concur with the majority’s decision to affirm the- convictions of Winters in this case. I write separately because I believe the circuit court abused its discretion in excluding the testimony of Lewis. The majority concludes that the testimony was properly excluded because the testimony implicated both Winters and Jo-hansen, as accomplices. However, Johan-sen’s statement implicated Winters only as an accomplice in concealing the bodies. Thus, even though Johansen’s statement implicated Winters as an accomplice in a crime, it was nonetheless exculpatory evidence as to the charges of capital murder and aggravated robbery. Therefore, Lewis’s testimony should have been allowed. The .majority relies on Cox v. State, 345 Ark. 391, 47 S.W.3d 244 (2001), which questions the applicability of the hearsay exception when accomplices are involved. However, in Cox, the statement against interest was only that Kingrale Collins had committed the homicidal act. It did not exculpate Cox from accomplice liability because it did not exclude the fact that Cox was an accomplice and assisted in the perpetration of the homicidal act. Here, the statement against interest showed that Winters did not assist in the perpetration of the homicidal act. Johansen’s statement was that he committed both murders while Winters was at the end of the driveway. He then threatened to “pay a visit” to Winters’s girlfriend if he did not help hide the bodies and that Winters helped him load the bodies into the truck and bury them. These statements are corroborated by Winters’s own statement, that he only helped load the bodies into the truck and hide them because Johansen had threatened his girlfriend. 11 ¡Winters argues that the circuit court erroneously focused on the credibility of Lewis rather than on the trustworthiness of Johansen’s statement. He argues that by focusing on Lewis’s credibility, the circuit court usurped the jury’s role to determine credibility. Winters is correct that this was error. See Generally Ward v. State, 298 Ark. 448, 770 S.W.2d 109 (1989) (In reviewing the admissibility of a hearsay statement pursuant to our Rules of Evidence, we look to the reliability of the statement itself). The circuit court also erred in finding that the statement should be excluded under the last sentence of Arkansas Rule of Evidence 804(b)(3), which states that a statement offered against the accused in a criminal case, made by a person implicating both himself and the accused, is not within the exception. As the statement here was not offered against Winters, the last sentence of 804(b)(3) does not apply. Although, I believe the circuit court erred in excluding Lewis’s testimony, the error was harmless beyond a reasonable doubt in this instance because the State’s evidence of his guilt was overwhelming. Jones v. State, 336 Ark. 191, 984 S.W.2d 432 (1999). The State presented evidence that Winters confessed to detectives that he had suffocated one of the victims. The State also presented Susan Martin’s testimony that Winters and Johansen planned to rob and kill the victims, and that Winters had taken a gun with him on the night of the murders. She further testified that Winters told her that he had choked one of the victims and slammed the other’s head against the floor. Finally, the State presented John Russell Johansen’s testimony that both Johansen and Winters had spoken to him about |17Winters committing one of the murders. Because the evidence of Winters’s guilt was overwhelming, I would affirm Winters’s convictions. Therefore, I concur. HART, J. joins.